Citation Nr: 0317657	
Decision Date: 07/25/03    Archive Date: 07/31/03

DOCKET NO.  91-14 914	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for a psychiatric disorder 
as secondary to a service-connected gastrointestinal 
disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Taylor, Associate Counsel






INTRODUCTION

The veteran had active service from March 1941 to October 
1942.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of the San Juan, Puerto Rico, 
Department of Veterans Affairs (VA) Regional Office (RO).  

This case has previously come before the Board.  In January 
1994, December 1995, and January 2001, the case was remanded 
to the RO for further development.  That development having 
been completed to the extent possible, the Board proceeds 
with appellate review.  


FINDINGS OF FACT

1. Service connection has been granted for postoperative 
residuals of gastrectomy.

2.  There is no relationship between any degree of 
psychiatric disability and residuals of gastrectomy.


CONCLUSION OF LAW

Psychiatric disability is not proximately due to or the 
result of residuals of gastrectomy.  38 C.F.R. §§ 3.303, 
3.310 (2002).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

By way of history, the RO established service connection for 
a gastrointestinal disorder in July 1943.  

On VA examination in November 1964, the veteran complained of 
being nervous.  He stated that when he was under tension, his 
stomach felt tight.  

VA outpatient treatment records, dated in April 1987, reflect 
complaints of nervousness, difficulty sleeping and feeling 
depressed.  The examiner noted that the symptoms had appeared 
in 1983 when his wife died.  The impressions were major 
depression in remission, dysphonic disorder, and anxiety 
neurosis.  

In an October 1992 treatment record, the veteran's private 
physician, E. D. P., M.D., stated that the veteran had a 
psychotic personality.  He noted that the veteran was 
undergoing psychiatric treatment.  

On VA examination in October 1994, the relevant diagnosis was 
organic mental disorder (primary degenerative dementia senile 
onset, mild to moderate).  The examiner stated that the 
veteran's psychiatric condition had nothing to do with his 
service-connected gastrointestinal disorder.  

VA outpatient treatment records, dated in March 1988, note 
the veteran's complaint of a nervous stomach.  The relevant 
assessment was anxiety reaction.  Functional gastrointestinal 
(GI) disease was noted.

On VA examination in February 2002, the examiners stated that 
the claims file had been reviewed.  The relevant diagnosis 
was dementia.  The examiners noted that the records reflect 
that the veteran initially began psychiatric treatment for 
depression in 1983 following his wife's death.  The report of 
examination notes that at the time of the 1994 VA 
examination, it was determined that his neuropsychiatric 
condition was not related to his gastrointestinal disorder.  
The examiners stated that it was completely unlikely that the 
veteran's neuropsychiatric disorder was in any way caused by, 
or the result of, the service-connected gastrointestinal 
disorder.  The examiners added that his neuropsychiatric 
condition was not, and had not been, aggravated by his 
gastrointestinal disorder.  

VCAA

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).  The new law 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  

The amendments became effective November 9, 2000, except for 
the amendment to 38 C.F.R. § 3.156(b) which became effective 
August 29, 2001.  Except for the amendment to 38 C.F.R. § 
3.156(a), the second sentence of 38 C.F.R. § 3.159(c), and 38 
C.F.R. § 3.159(c)(4)(iii), VA stated that "the provisions of 
this rule merely implement the VCAA and do not provide any 
rights other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.  The Act 
and implementing regulations eliminate the concept of a well-
grounded claim, redefine the obligations of VA with respect 
to the duty to assist, and supersede the decision of the 
United States Court of Appeals for Veterans Claims in Morton 
v. West, 12 Vet. App. 477 (1999), withdrawn sub nom.  Morton 
v. Gober, 14 Vet. App. 174 (per curiam order) (holding that 
VA cannot assist in the development of a claim that is not 
well grounded). 

First, VA has a duty to notify the appellant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102, 5103.  The record shows that the veteran 
was notified in the February 1995 rating decision of the 
reasons and bases for the denial of his claim.  He was 
further notified of this information in the February 1995, 
July 2000, and September 2002 supplemental statements of the 
case.  The Board concludes that the discussions in the 
February 1995 rating decision and in the supplemental 
statements of the case, which were all sent to the veteran, 
informed him of the information and evidence needed to 
substantiate the claim.  In the January 2001 Board Remand, 
the veteran was invited to submit additional evidence.  In 
October 2001, he was advised of the evidence he needed to 
submit to substantiate his claim, VA's duty to notify him 
about his claim, VA's duty to assist in obtaining evidence 
for his claim, what the evidence must show to substantiate 
his claim, what information or evidence was needed from him, 
what he could do to help with his claim, and what VA had done 
to help with his claim.  In addition, by letter dated in 
December 2002, he was advised of the procedures by which to 
submit additional evidence in support of his claim.  These 
actions satisfied VA's notification requirements.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claims.  U.S.C.A. §§ 
5102, 5103.  The veteran has not identified any available 
unobtained evidence that might aid his claim.  The veteran 
was afforded an opportunity to present evidence and argument 
in support of his claim.  In this case, the Board finds that 
VA has done everything reasonably possible to assist the 
veteran.  

Analysis

The veteran has appealed the denial of service connection for 
a psychiatric disorder.  In essence, it is asserted that the 
veteran's psychiatric disorder is associated with his 
service-connected gastrointestinal disorder.  Service 
connection may be granted for disability that is proximately 
due to or the result of a service-connected disease or 
injury.  The term, disability, as contemplated by the VA 
regulations, means "impairment in earning capacity resulting 
from all types of diseases or injuries encountered as a 
result of or incident to military service and their residual 
conditions.  The term disability as used in 38 U.S.C.A. 
§ 1110 refers to impairment of earning capacity, and the 
definition mandates that any additional impairment in earning 
capacity resulting from an already service-connected 
condition, regardless of whether or not the additional 
impairment is itself a separate disease or injury caused by 
the service-connected condition, shall be compensated.  Thus, 
pursuant to 38 U.S.C.A. § 1110 and 38 C.F.R. § 3.310(a), when 
aggravation of a veteran's non-service-connected condition is 
proximately due to or the result of a service-connected 
condition, such veteran shall be compensated for the degree 
of disability (but only that degree) over and above the 
degree of disability existing prior to the aggravation.  
Allen v. Brown, 7 Vet. App. 439 (1995).

The issue of whether a psychiatric disorder is related to 
service or a service-connected disability requires competent 
evidence.  The veteran is not a medical professional and his 
statements do not constitute competent medical evidence that 
a psychiatric disorder is related to service or a service-
connected disease or injury.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494- 95 (1992) (lay persons are not competent 
to offer evidence that requires medical knowledge.  Likewise, 
the Board is not competent to supplement the record with its 
own unsubstantiated medical conclusions as to whether the 
veteran's psychiatric disorder is related to service.  Colvin 
v. Derwinski, 1 Vet. App. 171, 175 (1991).  

In this case, there is no competent evidence that a 
psychiatric disorder is related to service or a service-
connected disability.  Service medical records are negative 
for findings or a diagnosis of a psychiatric disorder.  The 
evidence clearly reflects that the onset of psychiatric 
symptoms was in 1983 after his wife's death.  In October 
1994, the only psychiatric diagnosis was dementia and the VA 
examiner stated that it had nothing to do with the veteran's 
gastrointestinal disorder.  The February 2002 VA examiners 
specifically stated that it was completely unlikely that the 
veteran's neuropsychiatric disorder was in any way caused by, 
or the result of, the service-connected gastrointestinal 
disorder.  Furthermore, it was the medical conclusion that 
the psychiatric disorder had not been aggravated by the 
gastrointestinal disability.

In this case, the most probative evidence establishes that 
there is no relationship between any degree of psychiatric 
disability and the service connected residuals of 
gastrectomy.  The preponderance of the evidence is against 
the claim and there is no doubt to be resolved.  
Consequently, service connection for a psychiatric disability 
is denied.  








ORDER

Service connection for psychiatric disability is denied.  



______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
In the section entitled "Representation before VA," filing 
a "Notice of Disagreement with respect to the claim on or 
after November 18, 1988" is no longer a condition for an 
attorney-at-law or a VA accredited agent to charge you a fee 
for representing you.


 


